Exhibit 10.3

Restricted Stock Unit Agreement
(time and performance vesting)








RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
EXPRESS, INC. 2010 INCENTIVE COMPENSATION PLAN


* * * * *


Participant:    [___________]


Grant Date:    [___________]


Number of Restricted Stock Units granted: [___________]


* * * * *


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Express, Inc., a
Delaware corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Express, Inc. 2010 Incentive
Compensation Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.


2.Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason. Subject to Section
5, the Participant shall not have the rights of a stockholder in respect of the
shares underlying this Award until such shares are delivered to the Participant
in accordance with Section 4.






--------------------------------------------------------------------------------

Exhibit 10.3

3.[Vesting and Payment.


(a)Performance-Based Vesting. Subject to the provisions of Section 3(b) hereof,
the RSUs subject to this grant shall become tentatively vested based on
performance as based on the Company’s achievement of varying levels of “Adjusted
Earnings Per Diluted Share” for the performance period beginning on
[___________] and ending on [___________] in accordance with the following
schedule:
Adjusted Earnings Per Diluted Share
Performance Level
Number of RSUs Tentatively Vested Based on Performance
[______]
Threshold
[______]
[______]
Target
[______]
[______]
Maximum
[______]



For purposes hereof, the performance metric of “Adjusted Earnings Per Diluted
Share” means the Company’s earnings per diluted share calculated in accordance
with generally accepted accounting principles, adjusted to exclude the impact of
any non-core operating costs consistent with past practice for debt
extinguishment and one-time transaction costs. To the extent that actual
Adjusted Earnings Per Diluted Share for the performance period hereunder is
between the Threshold level and the Target level or between the Target level and
the Maximum level, the number of RSUs to become tentatively vested hereunder
based on performance shall be determined on a pro rata basis using straight line
interpolation and rounding down to the nearest whole unit; provided that no RSUs
shall become tentatively vested based on performance if the actual Adjusted
Earnings Per Diluted Share level achieved for the performance period is less
than the Threshold level of performance set forth in the schedule above; and
provided, further, that the maximum number of RSUs that may become tentatively
vested based on performance shall not exceed the number of RSUs set forth in the
schedule above corresponding to the Maximum level of performance set forth in
the schedule above.


(b)Time-Based Vesting. To the extent that the RSUs become tentatively vested
based on performance pursuant to Section 3(a) hereof, such tentatively vested
RSUs shall become unrestricted and fully vested pursuant to the schedule set
forth in the table below, provided that the Participant has not incurred a
Termination prior to each such vesting date:


Vesting Date
Cumulative Percentage
of Performance Vested RSUs to Become Fully Vested
[______]
[______]
[______]
[______]
[______]
[______]
[______]
[______]



There shall be no proportionate or partial vesting under this Section 3(b) in
the periods prior to each vesting date and all vesting under this Section 3(b)
shall occur only on the appropriate vesting date, subject to the Participant’s
continued service with the Company or any of its Subsidiaries on each applicable
vesting date.


(c)Death or Disability Terminations. Notwithstanding Sections 3(a) and 3(b), in
the event of Termination due to (i) the Participant’s death or (ii) the
Participant’s Disability, the unvested RSUs outstanding hereunder as of the date
of such Termination shall become unrestricted and fully vested as of the date of
such Termination as follows:




--------------------------------------------------------------------------------

Exhibit 10.3

(i) Prior to Completion of Performance Period. In the event that such
Termination occurs prior to the completion of the applicable performance period
under Section 3(a), the unvested RSUs outstanding hereunder as of the date of
such Termination shall become unrestricted and fully vested as of the date of
such Termination at the target performance level of achievement under Section
3(a) without regard to the vesting provisions under Section 3(b).


(ii) On or After Completion of Performance Period. In the event that such
Termination occurs on or after the completion of the applicable performance
period under Section 3(a), the unvested RSUs outstanding hereunder as of the
date of such Termination that have previously become tentatively vested under
Section 3(a) shall become unrestricted and fully vested as of the date of such
Termination without regard to the vesting provisions under Section 3(b).


For purposes hereof, the term “Disability” shall mean Participant is disabled as
determined in accordance with the Company’s long-term disability plan applicable
to Participant or, in the absence of such a plan, as determined by the
Committee, for a period of at least six (6) months in any twelve (12)‐month
calendar period.
(d)Retirement. Notwithstanding Section 3(b), in the event of the Participant’s
Termination due to “Retirement” (as defined below), the number of unvested RSUs
subject to this grant as of the date of such Termination shall be subject to the
following provisions:


(i) Prior to Completion of Performance Period. In the event that such
Termination occurs prior to the completion of the applicable performance period
under Section 3(a), the number of unvested RSUs subject to this grant as of the
date of such Termination that shall become tentatively vested under Section 3(b)
as of the date of such Termination shall be determined on a pro rata basis by
multiplying the number of unvested RSUs outstanding hereunder that are scheduled
to become tentatively vested under Section 3(b) on the vesting date immediately
following the date of such Termination by a fraction, the numerator of which is
the number of days in which the Participant was employed by the Company or its
Subsidiaries for the period commencing on the vesting date immediately preceding
the date of such Termination and continuing through the date of such
Termination, and the denominator of which is the number of days in the period
commencing on the vesting date immediately preceding the date of such
Termination and ending on the vesting date immediately following the date of
such Termination. Thereafter, the number of tentatively vested RSUs under
Section 3(b), after taking into account the accelerated vesting contemplated by
this Section 3(d)(i), shall remain outstanding and shall become unrestricted and
fully vested upon completion of the applicable performance period provided in
Section 3(a) based on actual performance during such performance period in
accordance with the provisions of Section 3(a).


(ii) On or After Completion of Performance Period. In the event that such
Termination occurs on or after the completion of the applicable performance
period under Section 3(a), the unvested RSUs outstanding hereunder as of the
date of such Termination that have previously become tentatively vested under
Section 3(a) shall become unrestricted and fully vested as of the date of such
Termination on a pro rata basis determined by multiplying the number of unvested
RSUs outstanding hereunder that are scheduled to become unrestricted and fully
vested under Section 3(b) on the vesting date immediately following the date of
such Termination by a fraction, the numerator of which is the number of days in
which the Participant was employed by the Company or its Subsidiaries for the
period commencing on the vesting date immediately preceding the date of such
Termination and continuing through the date of such Termination, and the
denominator of which is the number of days in the period commencing on the
vesting date immediately preceding the date of such Termination and ending on
the vesting date immediately following the date of such Termination.




--------------------------------------------------------------------------------

Exhibit 10.3

For purposes hereof, the term “Retirement” shall mean any Termination by the
Participant, other than a Termination for Cause, death or Disability, at or
after age fifty-five (55) and when the Participant has at least ten (10) years
of full-time service (whether or not continuous) with the Company or any of its
Subsidiaries.
(e)Effect of Detrimental Activity. The provisions of Section 10.4 of the Plan
regarding Detrimental Activity shall apply to the RSUs.


(f)Forfeiture. Subject to Sections 3(c) and 3(d), all unvested RSUs shall be
immediately forfeited upon the Participant’s Termination for any reason.]


4.Delivery of Shares.


(a)General. Subject to Section 4(b) and the provisions of the Plan, the Company
shall deliver to the Participant on the date on which the RSUs become
unrestricted and fully vested hereunder the number of shares of Common Stock
equal to the number of RSUs that become unrestricted and fully vested on such
date. In no event shall a Participant be entitled to receive any shares with
respect to any unvested or forfeited portion of the RSU.


(b)Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a), such distribution
shall be instead made on the earlier of (i) the date the Participant is not
subject to any such policy or restriction and (ii) the later of (A) the end of
the calendar year in which such distribution would otherwise have been made and
(B) a date that is immediately prior to two and one-half (2.5) months following
the date such distribution would otherwise have been made.


(c)In lieu of delivering any fractional shares of Common Stock to Participant
pursuant to this Agreement, the Company shall first aggregate any such
fractional amounts due to be delivered to Participant at such time and then
round down for fractional amounts less than one-half and round up for fractional
amounts equal to or greater than one-half. No cash settlements shall be made
with respect to fractional shares eliminated by rounding.


5.Dividends and Other Distributions. Participants holding RSUs shall be entitled
to receive all dividends and other distributions paid with respect to such
shares, provided that any such dividends or other distributions will be subject
to the same vesting requirements as the underlying RSUs and shall be paid at the
time the RSUs become vested pursuant to Section 3, and provided, further, that
such dividends or distributions shall be accumulated and deemed reinvested in
additional shares of Common Stock based on the Fair Market Value of the Common
Stock at the time of the dividend or distribution and shall be paid only in
shares of Common Stock. Any such shares shall be deposited with the Company and
shall be subject to the same restrictions on transferability and forfeitability
as the RSUs with respect to which they were paid.


6.Non-transferability. The RSUs, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary(ies) of the Participant), other than by testamentary disposition
by the Participant or the laws of descent and distribution. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way the RSUs, or the levy of any execution, attachment or
similar legal process upon the RSUs, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect.






--------------------------------------------------------------------------------

Exhibit 10.3

7.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.


8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. Any statutorily
required minimum withholding obligation with regard to the Participant may, with
the consent of the Committee, be satisfied by reducing the amount of cash or
shares of Common Stock otherwise deliverable to the Participant hereunder.


9.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.


10.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the Chief Financial Officer of the Company. Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.


11.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without cause.


12.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSU awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.


13.Compliance with Laws. This issuance of RSUs (and the shares underlying the
RSUs) pursuant to this Agreement shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act of 1933, as amended, the 1934 Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue this
RSU or any of the shares pursuant to this Agreement if any such issuance would
violate any such requirements.






--------------------------------------------------------------------------------

Exhibit 10.3

14.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.


15.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.


16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


17.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.


18.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


19.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.


* * * * *




--------------------------------------------------------------------------------

Exhibit 10.3



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




EXPRESS, INC.






By:____________________________                    


Name:_________________________                    


Title:__________________________                    






PARTICIPANT


__________________________________


    


Name:____________________________






